Opinion by
Keefe, J.
At the trial it appeared it was agreed that the collector’s memorandum of September 20, 1943, be admitted in evidence, and that allowance in duties be made in accordance with recommendation of the collector which stated that after reviewing the involved entries his office was of the opinion that duty should only have been assessed upon the actual weight of the sound nuts delivered, and that since the time for review and modification of the collector’s decision had expired the collector’s office would have no objection to a stipulation or agreement. In view thereof the court directed the collector to reliquidate the entries on the basis of the schedule attached to decision.